NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               DEC 13 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARTA URUTIA-ORELLANA,                           No. 09-73782

              Petitioner,                        Agency No. A098-951-498

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 3, 2013**
                              Pasadena, California

Before: SCHROEDER, NOONAN, and CLIFTON, Circuit Judges.

       Marta Urutia-Orellana petitions for review of the Board of Immigration

Appeals’ order affirming an order of removal. We deny the petition.

       To be eligible for relief, Urutia-Orellana must show that the evidence

compelled conclusions that she suffered persecution (or had a well founded fear


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
that she would suffer persecution) on account of a “race, religion, nationality,

membership in a social group, or political opinion,” and that the El Salvador

government was unable or unwilling to control the gang that threatened her family.

Navas v. INS, 217 F.3d 646, 656 (9th Cir. 2000).

      Even if we assume that she suffered persecution on account of her family

relationship and that her family constituted a particular social group for this

purpose, Urutia-Orellana did not establish that the government was unable or

unwilling to control the gang. That she was told that the police could not help

unless she could provide evidence was not remarkable and did not establish that

the authorities would not have done anything if there was evidence. See Nahrvani

v. Gonazles, 399 F.3d 1148, 1154 (9th Cir. 2005). Urutia-Orellana did not ask the

uncle who actually received the threat to go to the police. The evidence showed

that the police captured one of the gang members involved in the murder of Urutia-

Orellana’s brother in law, suggesting that the police would act.

      PETITION DENIED.




                                          -2-